Citation Nr: 1233353	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  10-07 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder, to include PTSD.

3.  Entitlement to service connection for traumatic brain injury/post-concussion syndrome (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from July 1979 to July 1983 and from February 1987 to May 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in June 2008, October 2008 and September 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran appeared and testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in July 2012.  A copy of the transcript of this hearing has been associated with the claims file.  

The Veteran has claimed service connection for PTSD.  As service connection for PTSD was previously denied, the new claim is construed as an application to reopen the previous one.  Having reopened the Veteran's claim as set forth below, however, the Board will construe the Veteran's claim liberally as one for service connection for any psychiatric disorder, to include PTSD.  This is required because the record indicates there are multiple diagnoses of psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam order) (it is the responsibility of the Board to consider alternate current conditions within the scope of the claim).  The issue for entitlement to service connection is thus restated on the title page of this decision.

(The issues of entitlement to service connection for a psychiatric disorder and TBI are addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in a March 2006 rating decision.  The Veteran did not appeal that decision.

2.  Some of the new evidence submitted subsequent to March 2006 in support of the Veteran's claim for service connection for PTSD is material.


CONCLUSIONS OF LAW

1.  The March 2006 RO rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 20.201, 20.302 (2005).

2.  New and material evidence has been received, and the Veteran's claim for service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim for service connection for PTSD was initially denied by the RO in a rating decision issued in March 2006.  Rating actions are final and binding based on evidence on file at the time the veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a Notice of Disagreement with the decision.  The decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c).  The Veteran did not at any time indicate disagreement with this rating decision.  Therefore, it is final.  38 U.S.C.A. § 7105.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  With claims to reopen filed on or after August 29, 2001, such as this one, "new" evidence is defined as evidence not previously submitted to agency decision makers and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The evidence received subsequent to the last final rating decision, March 2006 in the present case, is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Warren v. Brown, 6 Vet. App. 4 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The United States Court of Appeals for Veterans Claims (Court) has held that, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

In the March 2006 rating decision, the RO denied service connection for PTSD on the basis that there was no evidence of a clinical diagnosis of PTSD; nor was there a verified stressor.  Thus, in order for any new evidence to be material, it must relate to one of the previously unestablished facts.

New evidence received since March 2006 includes the Veteran's statements and testimony, VA treatment records, stressor verification response from the U.S. Armed Services Center for Research of Unit Records (USASCRUR) (now the U.S. Army and Joint Services Records Research Center (JSRRC)), report of a February 2008 VA initial PTSD examination, and the report of a November 2011 private neuropsychological evaluation.  

The Board finds that some of this evidence is material.  Specifically the Board notes that the VA treatment records and the November 2011 private neuropsychological evaluation report show a diagnosis of PTSD, which was not previously of record.  However, the VA treatment records and the February 2008 VA examination report also show diagnoses of adjustment disorder, depression, anxiety disorder, and cognitive disorder.  Thus, although there is evidence of a diagnosis of PTSD, the evidence of other psychiatric diagnoses raises the question of the appropriate diagnosis for the Veteran's current psychiatric disorder.  Consequently, although not necessarily establishing that the Veteran has PTSD, the evidence suggesting a diagnosis of PTSD is sufficient to raise VA's duty to assist in obtaining a VA examination to clarify the diagnosis of the Veteran's current psychiatric disorder.   Consequently, the evidence of a diagnosis of PTSD is material and sufficient to reopen the Veteran's claim for service connection for PTSD.

Accordingly, the Board finds that the evidence received subsequent to March 2006 is new and material and serves to reopen the claim of service connection for PTSD.  As previously discussed in the Introduction to this decision, although the Veteran has claimed service connection for PTSD, the Board is going to construe the claim liberally as one for service connection for a psychiatric disorder, to include PTSD, given the evidence of other diagnoses.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam order) (it is the responsibility of the Board to consider alternate current conditions within the scope of the claim).  

However, as discussed, the Board cannot, at this point, adjudicate the reopened claim, as further assistance to the Veteran is required to comply with VA's duty to assist him in developing his claim.  This is detailed in the remand below.



ORDER

New and material evidence having been presented, the Veteran's claim for service connection for PTSD is reopened and, to that limited extent, the appeal is granted.


REMAND

The Board finds that remand is warranted because additional development of the Veteran's claims for service connection for a psychiatric disorder, to include PTSD, and for TBI is necessary to comply with VA's duty to assist the Veteran.

Psychiatric Disorder to Include PTSD

Initially the Board notes that the record contains various allegations of stressful events that the Veteran has made and to which he relates his claimed PTSD.  In August 2008, the Veteran submitted a completed PTSD Questionnaire in which he set forth two stressors.  The first stressor the Veteran related was during a deployment to Iraq from March through September of 2003.  The Veteran related that, in April 2003, while picking up rations in Mosul, on the return trip he was involved in an IED (improvised explosive device) blast.  An October 2008 Report of Contact with the Veteran indicates that he was asked to verify his unit when the IED incident happened and where it happened.  It is noted that the Veteran said he was in Mosul and, while on a rations run, his convoy was hit with an IED.  He stated that the "801st MSB" was in charge of the convoy.  The Board notes that the RO forwarded this information to the USASCRUR for verification.  It responded that, given the historical information available and the lack of specific information submitted by the Veteran's unit of assignment, it searched what records it had but was not able to find any record of the attack/incident.  

The second stressor he indicates occurred in February 1991 when his unit (HHC 3/502 2nd BDE 101st ABN) conducted a road march into Iraq at the beginning of the ground war.  He indicates they "followed the 2nd BDE into AO Viper" and were exposed to hostile action until the end of the "100 Hr War."  

The record also shows the Veteran has reported the following additional stressors:  (1) while serving in Iraq, although his military occupational specialty (MOS) was cook, he was assigned to mortuary affairs/a recovery team (retrieving dead bodies)/grave registration (See April 2008 VA TBI Second Level Evaluation note, May 2008 VA psychological assessment note, and February 2011 VA initial PTSD examination report, respectively); and (2) insurgents tried to break into his camp when he was on guard duty and he was in a fire fight for 30 minutes (it is noted that this occurred in 2004 but the Board finds this must be in error because the Veteran was in Iraq in 2003) (See February 2011 VA initial PTSD examination report; July 2012 Board hearing transcript).  

The Board notes that no effort has been undertaken to verify whether the Veteran's unit was exposed to hostile action in February 1991, whether the Veteran was assigned to mortuary affairs/recovery team/grave registration during his tour of duty in Iraq in 2003; or the Veteran's claim that he was involved in a 30-minute fire fight when insurgents tried to break into his camp in Iraq in 2003.  The Board notes that currently there may not be enough information for verification (especially as to the last alleged stressor); however, no formal finding has been made that all efforts had been undertaken to obtain sufficient information to verify the alleged stressors.

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat-related, then the veteran's lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  In the present case, the Board notes that the evidence does not establish, although the Veteran has contended, that he was engaged in combat during service, although he may have been in a combat zone while serving in Iraq.  As there is no evidence in the available service records to establish that the Veteran was engaged in combat, his claimed in-service stressors would normally have to be independently corroborated.  To date, efforts to verify only one stressor (the IED incident) have been undertaken.

Importantly, however, recent regulatory amendments have changed the evidentiary standards regarding stressors based on a veteran's fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f)(3).  Under the recent amendments, lay evidence may establish an alleged stressor where: 1) the stressor is related to a veteran's fear of hostile military or terrorist activity; 2) a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor; 3) the stressor is consistent with the places, types, and circumstances of a veteran's service; and 4) there is no clear and convincing evidence to the contrary.  Fear of hostile military or terrorist activity occurs where a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010, but which have not been decided by the Board as of July 13, 2010.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).  As such, they are applicable to this case.  

It appears that, in this case, some of the stressors claimed by the Veteran may be related to fear of hostile military or terrorist activity during his service in Southwest Asia as defined in the new regulation.  However, the Board finds that there is conflicting evidence of record regarding the alleged in-service stressors.  For example, the Veteran has reported that he was assigned to mortuary affairs/recovery team/grave registration during his tour of duty in Iraq in 2003; however, on his July 2003 Post Deployment Health Assessment, he denied being exposed to the wounded, killed or dead.  Furthermore, he acknowledges that his MOS was a cook, which is not consistent with being assigned to mortuary affairs/recovery team/grave registration.  Given these inconsistencies in the record, the Board finds that, although verification of all the details of an alleged stressor may not be necessary to comply with the new regulations, at least a basic effort should be undertaken to ensure that the Veteran's alleged stressors are consistent with the places, types and circumstances of his service.  To that end, a copy of the Veteran's service personnel records, especially those relating to his deployments to Southwest Asia (and specifically Iraq), should be obtained, particularly any documents that indicate the Veteran's duties, assignments and locations during such deployments.  

Furthermore, the Veteran should be contacted and requested to provide any additional information that may lead to corroborating evidence.  For example, where and when (within two months in 2003) the 30-minute fire fight with insurgents occurred.  If it is determined that there is a lack of information to verify the alleged stressors, than a formal finding should be made as required by VA's adjudication manual, M21-1MR.

Thereafter, the Veteran should be scheduled for a VA psychiatric examination to determine what, if any, psychiatric disorder the Veteran currently has and whether it is related to any injury, disease or event that was incurred in service.  The examiner should be advised of all corroborated in-service stressors that should be considered in determining whether the Veteran has PTSD.  The examiner should be advised not to consider any stressor that is not identified as corroborated.  The examiner should conduct PTSD psychological testing.  The examiner should also be advised that, if the Veteran is diagnosed with PTSD, he/she should render an opinion whether it is based on any of the Veteran's in-service stressors that are from fear of hostile military or terrorist activity as defined in 38 C.F.R. § 3.304(f)(3).

The Board also notes that the Veteran has claimed that his current psychiatric disorder is secondary to his medical problems.  The Board notes that he is presently service connected for vascular-tension headaches, obstructive sleep apnea, cystic scarring from acne vulgaris, mechanical low back pain, tinnitus, plantar keratoses, left knee retropatellar pain syndrome, chronic obstructive pulmonary disease, hypertension, hemorrhoids, right knee scar, onychomycosis, and erectile dysfunction.  Thus, a medical opinion as to whether any current psychiatric disorder the Veteran has is secondary to service-connected disability should be obtained as well.

TBI

The Veteran has not been afforded a VA examination in relation to his claim for service connection for TBI.  The medical evidence shows that, as of April 2008, he has been diagnosed to have mild TBI with post-concussion syndrome by the VA Polytrauma Support Clinic.  (See August 2009 letter.)  This diagnosis is based on the Veteran's report of having sustained head trauma, concussion, and disturbance in social function as a result of an IED blast.  The Veteran reported at the initial TBI assessment in April 2008 that, due to this IED blast, he was "knocked out" (lost consciousness) and experienced being dazed/confused, "seeing stars," not remembering the event and a concussion.  He reported that the event happened on February 17, 2003.  It is noted that the Veteran reported he was evacuated due to this TBI.  The assessment was that the findings were consistent with a mild TBI.  (As previously indicated, in relation to his claim for service connection for PTSD, the Veteran has reported being involved in an IED blast while with a supply convoy returning from Mosul.)  

In contrast to what the Veteran reported in April 2008 at the TBI assessment, his DD 214 shows that he was in Iraq from March through September of 2003.  His service treatment records do not show any treatment for a TBI or head injury.  His service treatment records are also silent for any report of injury incurred as the result of an IED blast while serving in Iraq in 2003.  The service treatment records do, however, show that the Veteran was treated as early as 2000 for headaches and several more times prior to his deployment to Iraq in March 2003, which seems to contradict his testimony that his headaches started the day after the IED incident.  They also show that he was diagnosed with obstructive sleep apnea in 2002 prior to his deployment to Iraq in March 2003.  The report of a post-discharge VA examination conducted in July 2004 is also silent for a report of this event.  In addition, the Veteran reported with regard to his claim for service connection for PTSD that the IED blast incident occurred on April 1, 2003.  (See August 2008 PTSD Questionnaire and October 2008 Report of Contact.)  Efforts to verify this event with the USASCRUR were unsuccessful.  (See October 2008 CURR response.)

A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  The third part could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service.  38 C.F.R. § 3.159(c)(4).  The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Because the current evidence shows a diagnosis of TBI with post-concussion syndrome, and because the Veteran has alleged an in-service IED blast (about which the Board notes he is competent to report), the Board finds that the record indicates that a claimed disability or symptoms may be associated with an event, injury, or disability incurred in service and, therefore, the third prong set forth by the Court in McClendon has been met and VA is required to provide the Veteran with an examination.  However, there is no evidence in the service treatment records of complaints of symptoms consistent with a TBI, treatment for or a diagnosis of a TBI, or a report of the IED incident and such event has not been verified.  Consequently, the Board finds that a medical opinion is needed as to the etiology of the Veteran's current diagnosis.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC), or any other appropriate agency, and request a complete copy of the Veteran's service personnel records.  The NPRC should be requested to especially forward any records relating to the Veteran's periods of deployment to Southwest Asia/Iraq for the periods of December 1990 to April 1991 and March 2003 to September 2003.  Associate all requests and available records received with the claims file.  If records are unavailable from any sources, a negative reply is requested.  Any additional efforts required to investigate the Veteran's claims of engagement in battle should be undertaken as necessary.

2.  Efforts should be undertaken to verify/corroborate all of the alleged stressors as set forth above, to include contacting the Veteran for any further information needed to seek verification of his stressors with the JSRRC.  If it is determined that sufficient information is not available to verify any alleged in-service stressor, then a memorandum setting forth such a finding should be completed pursuant to the procedures set forth in the M21-1MR.  

3.  Thereafter, arrange for a VA mental health examination with a VA or VA contract psychiatrist or psychologist.  The purpose of the examination is to determine whether the Veteran has a psychiatric disability, to include PTSD, that had its onset or was aggravated during active service, or is a result of any incident of service.  The claims file (including a copy of this remand) must be made available to the examiner.  All indicated tests and studies must be performed, including psychological testing to ascertain whether the Veteran in fact experiences PTSD.  

A complete history of the Veteran's psychiatric symptoms should be obtained and set forth in the examination report.  The examiner should provide a diagnosis for each psychiatric disorder found, and should include a specific finding as to whether the Veteran has PTSD.  If PTSD is diagnosed, the examiner must specifically opine as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's PTSD is either (1) related to a verified stressor or stressors; or (2) that the stressor (or stressors) claimed by the Veteran (and corroborated as being consistent with the places, types and circumstances of his service) is (are) linked to fear of hostile military activity and adequate to support a diagnosis of PTSD as set out under DSM IV, and whether the Veteran's symptoms are related to the claimed stressor(s).  (For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho- physiological state of fear, helplessness, or horror.)  

If any psychiatric disability other than PTSD is diagnosed, the examiner must specifically opine as to whether it is at least as likely as not (50 percent or greater likelihood) that such psychiatric disorder is related to any injury, disease or event incurred in service.  

Alternatively, if the examiner does not find that any currently diagnosed psychiatric disorder is related to the Veteran's military service, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that it is caused by or made chronically worse by any service-connected disability or combination thereof.

For all opinions/conclusions reached, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to provide any requested opinion without resort to mere speculation, he or she must so state, and an explanation for such a finding must be provided.  

4.  Schedule the Veteran for a VA TBI examination.  The claims file must be provided to and reviewed by the examiner.

After reviewing the claims file and examining the Veteran, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's current diagnosis of mild TBI with post-concussion syndrome is related to any disease or injury incurred during service.  In rendering an opinion, the examiner should consider the Veteran's lay report of receiving a head injury in an IED blast in service in 2003 and his current symptoms compared to other evidence of record such as the service treatment records and the October 2008 CURR response.  In providing an opinion, the examiner must address the Veteran's statements, if any, as to a continuity of symptoms since service.  (In arriving at an opinion, the examiner should address the record as described above regarding the onset of certain symptoms such as PTSD, and the lack of documentation of any treatment during service.)

A complete explanation of the reasoning for the opinion provided should be given with a discussion of the evidence relied upon in rendering the opinion.  If the examiner is unable to render the requested opinion without resort to speculation, he or she must so state, and an explanation for such a finding must be provided.  

5.  Thereafter, the Veteran's claims should be readjudicated.  If any benefit sought is not granted, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


